In an action to recover damages for personal injuries, the plaintiff appeals from (1) a decision of the Supreme Court, Putnam County (Hickman, J.), dated December 12, 1994, and (2) a judgment of the same court, dated December 27, 1994, entered upon the decision, which, inter alia, dismissed the complaint.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the defendants are awarded one bill of costs.
The plaintiff was injured when he was hit in the eye by a baseball while pitching batting practice for a high school baseball team. At the time of the accident the plaintiff was an experienced baseball player. He had played baseball in his sophomore and senior years of high school, and at the time of the accident, was a member of his college baseball team. At trial, the plaintiff acknowledged that he was aware of the risks involved in playing baseball, including the risk that a ball could be hit directly back at the pitcher. Additionally, it is undisputed that the plaintiff was playing with the team voluntarily, and was in no way compelled to participate. In short, there was no evidence at all that the risk of injury was concealed or unreasonably increased, or that the coach directed the plaintiff to disregard a risk that he would not have otherwise assumed (see, Benitez v New York City Bd. of Educ., 73 NY2d 650). Accordingly, the complaint was properly dismissed.
We have reviewed the defendant’s remaining contention and find it to be without merit. Mangano, P. J., Miller, Ritter and Hart, JJ., concur.